George, J.
This was a suit for an injunction and for the appointment of a receiver. The case came on for final trial before a jury on February 5, 1919, and the jury returned a verdict in favor of the defendants upon the issues involved. No motion for new trial was filed by the plaintiff, and no exception was taken to the verdict. On July 24, 1919, the court entered a judgment and decree upon the verdict, and the assignment of error in this bill of exceptions is upon the judgment and decree finally disposing of the petition for injunction and receiver. The bill of ex*329ceptions recites that there were other cases between the plaintiff and the defendants (and other parties), involving collateral issues. The records in those cases are specified as a part of the record in this case, but are not set out in an approved brief of the evidence, incorporated in the bill of exceptions, or attached thereto as exhibits. The questions made by the assignments of error in the final judgment and decree in the equitable suit can not be determined without reference to the evidence thus sought to be brought to this court. Hence the judgment of the court below is affirmed.
No. 1633.
August 14, 1920.
Equitable petition. Before Judge Irwin. Haralson superior court. July 24, 1919.
I. N. Cheney and R. W. Adamson, for plaintiff.
Griffith & Matthews and H. J. McBride, for defendants.

Judgment affirmed.


All the Justices concur.